Exhibit 10.12

 

THIRTEENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This Thirteenth Amendment to Loan and Security Agreement (this “Amendment”),
dated as of May 29, 2015, is between BANK OF AMERICA, N.A., a national banking
association (“Lender”) and LAPOLLA INDUSTRIES, INC., a Delaware corporation
(“Borrower”).

 

RECITALS

 

A. Lender and Borrower are parties to that certain Loan and Security Agreement,
dated as of August 31, 2010 (as amended by: (i) that certain First Amendment to
Loan and Security Agreement, dated as of August 31, 2010; (ii) that certain
Second Amendment to Loan and Security Agreement, dated as of March 14, 2011;
(iii) that certain Third Amendment to Loan and Security Agreement, dated as of
May 11, 2011; (iv) that certain Fourth Amendment to Loan and Security Agreement,
dated as of August 17, 2011; (v) that certain Fifth Amendment to Loan and
Security Agreement, dated as of November 18, 2011; (vi) that certain Sixth
Amendment to Loan and Security Agreement, dated as of April 12, 2012; (vii) that
certain Seventh Amendment to Loan and Security Agreement, dated as of June 29,
2012; (viii) Eighth Amendment to Loan and Security Agreement, dated as of
November 15, 2012; (ix) that certain Ninth Amendment to Loan and Security
Agreement, dated as of March 31, 2013; (x) that certain Tenth Amendment to Loan
and Security Agreement, dated as of December 10, 2013; (xi) that certain
Eleventh Amendment to Loan and Security Agreement, effective as of August 31,
2014; and (xii) that certain Twelfth Amendment to Loan and Security Agreement,
effective as of January 23, 2015, the “Loan Agreement”).

 

B. Lender and Borrower desire to amend the Loan Agreement as herein set forth.

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I

Definitions

 

Section 1.1 Definitions. Capitalized terms used in this Amendment, to the extent
not otherwise defined herein, shall have the same definitions assigned to such
terms in the Loan Agreement, as amended hereby.

 

ARTICLE II

Amendments to the Loan Agreement

 

SSection 2.1 Amendments to Section 1.1. Section 1.1 of the Loan Agreement is
hereby amended by deleting the definition of “Revolver Termination Date” in its
entirety and replacing it as follows:

 

“Revolver Termination Date: the earliest to occur of (a) March 31, 2019, (b) 90
days prior to the maturity date of the New Subordinated Term Debt, and (c) 90
days prior to the maturity date of the indebtedness evidenced and governed by
any ‘Junior Note,’ as such term is defined in that certain Subordination
Agreement, dated as of April 16, 2012, by and among Borrower, Richard J. Kurtz,
and Lender, as such Subordination Agreement has been amended, restated,
supplemented, or modified from time to time.”

 

ARTICLE III

Conditions Precedent

 

Section 3.1 Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent, unless specifically
waived in writing by Lender:

 

(a) The representations and warranties contained herein and in all other Loan
Documents shall be true and correct as of the date hereof as if made on the date
hereof;

 

 

 

 

(b) No Default or Event of Default shall have occurred and be continuing;

 

(c) Lender and Borrower shall have executed this Amendment;

 

(d) Lender shall have received a fee from Borrower in the amount of $32,500 (25
basis points times the Revolver Commitment) for the amendments set forth herein,
which fee shall be deposited by Borrower via wire transfer in immediately
available funds denominated in Dollars in a US Dominion Account;

 

(e) Each of Lender, Borrower, and Richard J. Kurtz shall have executed a second
amendment to the subordination agreement by and among Lender, Borrower, and
Richard J. Kurtz, in form and substance satisfactory to Lender in its sole
discretion;

 

(f) All corporate proceedings taken in connection with the transactions
contemplated by this Amendment shall be reasonably satisfactory to Lender and
its legal counsel; and

 

(g) Lender shall have received reimbursement for its legal fees and expenses as
described in Section 5.3 hereof.

 

ARTICLE IV

Ratifications, Representations, and Warranties

 

Section 4.1 Ratifications by Borrower. The terms and provisions set forth in
this Amendment shall modify and supersede all inconsistent terms and provisions
set forth in the Loan Agreement and, except as expressly modified and superseded
by this Amendment, the terms and provisions of the Loan Agreement are ratified
and confirmed and shall continue in full force and effect. The Loan Agreement as
amended by this Amendment shall continue to be legal, valid, binding and
enforceable in accordance with its terms.

 

Section 4.2 Renewal and Extension of Security Interests and Liens. Borrower
hereby (i) renews and affirms the liens and security interests created and
granted in the Loan Documents, and (ii) agrees that this Amendment shall in no
manner affect or impair the liens and security interests securing the
Obligations, and that such liens and security interests shall not in any manner
be waived, the purposes of this Amendment being to modify the Loan Agreement as
herein provided, and to carry forward all liens and security interest securing
same, which are acknowledged by Borrower to be valid and subsisting.

 

Section 4.3 Representations and Warranties. Borrower represents and warrants to
Lender that (i) the execution, delivery and performance of this Amendment and
any and all Loan Documents executed and/or delivered in connection herewith have
been authorized by all requisite corporate action on the part of Borrower and
will not violate the articles or bylaws of Borrower or any agreement to which
Borrower is a party, including, without limitation, any documents or agreements
evidencing or related to the New Subordinated Term Debt; (ii) the
representations and warranties contained in the Loan Agreement as amended hereby
and in each of the other Loan Documents are true and correct on and as of the
date hereof as though made on and as of the date hereof; (iii) no Default or
Event of Default under the Loan Agreement has occurred and is continuing; (iv)
no default or event of default has occurred and is continuing in respect of the
New Subordinated Term Debt; and (v) Borrower is in full compliance with all
covenants and agreements contained in the Loan Agreement, as amended hereby.

 

ARTICLE V

Miscellaneous

 

Section 5.1 Survival of Representations and Warranties. All representations and
warranties made in the Loan Agreement or any other Loan Document, including
without limitation, any Loan Document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment and the
other Loan Documents, and no investigation by Lender or any closing shall affect
such representations and warranties or the right of Lender to rely thereon.

 

 

 

 

Section 5.2 Reference to Loan Agreement. Each of the Loan Documents and the Loan
Agreement and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Loan Agreement as amended hereby, are hereby amended so that any
reference in such Loan Documents to the Loan Agreement shall mean a reference to
the Loan Agreement as amended hereby.

 

Section 5.3 Expenses of Lender. Borrower agrees to pay on demand all reasonable
costs and expenses incurred by Lender directly in connection with the
preparation, negotiation and execution of this Amendment and the other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including, without limitation, the costs and fees of
Lender’s legal counsel, and all costs and expenses incurred by Lender in
connection with the enforcement or preservation of any rights under the Loan
Agreement, as amended hereby, or any other Loan Document, including, without
limitation, the reasonable costs and fees of Lender's legal counsel.

 

Section 5.4 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

Section 5.5 APPLICABLE LAW. THIS AMENDMENT SHALL BE DEEMED TO HAVE BEEN MADE AND
TO BE PERFORMABLE IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).

 

Section 5.6 Release of Claims. To induce Lender to enter into this Amendment,
Borrower voluntarily, knowingly, and unconditionally releases, acquits, and
forever discharges Lender and its prior, current, or future officers, directors,
agents, employees, successors, and assigns (collectively, the “Released
Parties”), from any and all liabilities, claims, demands, damages, expenses,
actions, or causes of action of any kind or nature (if there be any), owned by,
through, or under Borrower, whether absolute or contingent, disputed or
undisputed, at law or in equity, or known or unknown, that such Person now has
or ever had against any of the Released Parties arising under or in connection
with any of the Loan Documents or otherwise, including, without limitation, any
such liabilities, claims, demands, damages, expenses, actions, or causes of
action arising out of or relating to a claim of breach of contract, fraud,
lender liability or misconduct, breach of fiduciary duty, usury, unfair
bargaining position, unconscionably, violation of law, negligence, error or
omission in accounting or calculations, misappropriation of funds, tortious
conduct or reckless or willful misconduct. Borrower represents and warrants to
Lender that it has not transferred or assigned to any Person any claim that it
ever had or claimed to have against Lender.

 

Section 5.7 Waiver of Jury Trial. To the fullest extent permitted by applicable
law, the parties hereto each hereby waives the right to trial by jury in any
action, suit, counterclaim, or proceeding arising out of or related to this
Amendment.

 

Section 5.8 Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the parties hereto and their respective successors,
assigns, heirs, executors, and legal representatives, except that none of the
parties hereto other than Lender may assign or transfer any of its rights or
obligations hereunder without the prior written consent of Lender.

 

Section 5.9 Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. A facsimile or digital copy of this Amendment shall be deemed to be
an original thereof.

 

Section 5.10 Effect of Waiver. No consent or waiver, express or implied, by
Lender to or for any breach of or deviation from any covenant, condition or duty
by Borrower, shall be deemed a consent to or waiver of any other breach of the
same or any other covenant, condition or duty.

 

Section 5.11 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

 

 

 

Section 5.12 Conflicting Provisions. If any provision of the Loan Agreement as
amended hereby conflicts with any provision of any other Loan Document, the
provision in the Loan Agreement shall control.

 

Section 5.13 ENTIRE AGREEMENT. THIS AMENDMENT, THE LOAN AGREEMENT AND ALL OTHER
LOAN DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION WITH AND PURSUANT TO THIS
AMENDMENT AND THE LOAN AGREEMENT REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

[Remainder of page blank; signature page follows.]

 

 

 

EXECUTED as of the date first written above.

 

BANK OF AMERICA, N.A.

 

 

By: /s/ H. Michael Wills, SVP

H. Michael Wills, Senior Vice President

 

 

LAPOLLA INDUSTRIES, INC.

 

 

By: /s/ Douglas J. Kramer, CEO

Douglas Kramer, CEO

 

